Appeal from a decision of the Workers’ Compensation Board, filed June 27, 2005, which awarded claimant compensation for the period from December 28, 2001 to April 25, 2003.
After the employer perfected this appeal, the Board filed an amended decision which effectively rescinded its prior determination regarding the resumption of awards and returned the case to the trial calendar to determine compensation awards subsequent to the date of claimant’s retirement. Thus, this appeal has been rendered moot (see Matter of Bathrick v New York State Dept. of Transp., 278 AD2d 704, 705 [2000]; Matter of Schultz v L. B. Smith, Inc., 90 AD2d 595, 596 [1982], lv denied 58 NY2d 604 [1983]).
Crew III, J.P., Mugglin, Rose, Lahtinen and Kane, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.